Citation Nr: 1647409	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO. 11-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic renal disease, to include as secondary to a service-connected back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The claim was remanded in April 2014 for evidentiary development, and was sent to the Veterans Health Administration (VHA) for an expert nephrology opinion in April 2016. All required actions have been completed and the claim is ripe for appellate review. 

The Veteran testified at an October 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran experienced a traumatic burn and fall from height while on active duty in the United States Air Force in October 1962. 

2. Current chronic renal disease was not caused by the burn and/or fall in active service; and there is no causal or aggravating relationship between current kidney disease and a service-connected low back disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left eye disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service. See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Chronic renal disease is not specifically listed among those disorders deemed "chronic" for regulatory purposes; however, "nephritis" and "cardiovascular-renal disease" are so listed. Taking such factors in a manner most favorable to the Veteran's claim, it is noted that a showing of a continuity of symptomatology of kidney disease since service discharge would, in addition to a shown nexus, support the claim for service connection. In addition, should chronic kidney disease become manifest to a compensable level within the first post-service year, service connection would also be warranted. See 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The service treatment records indicate that in October 1962, the Veteran was performing a de-icing on an aircraft and that another Airman hit an overhead power line, knocking the Veteran to the ground when the current of the power line transferred to him. Third degree burns to the shoulder and anterior aspect of the left leg were noted by Air Force medical personnel. Despite a fall of 15 to 20 feet, the Veteran did not experience a fracture. The Veteran was hospitalized for observation for several days, and in November 1962, he reported some left flank discomfort. Despite this, he did not present with hematuria or dysuria, and no spasm or tenderness in the abdomen was noted. Later that month, the Veteran reported that his flank pain was subsiding. 

At separation, the Veteran noted a history of urinary frequency for approximately six months. A physician had been consulted for these complaints and no treatment was recommended. The Veteran did not present with kidney stones, blood in urine, or sugar/albumin in the urine. The physical examination of the entire genitourinary system was normal, with a urinalysis showing albumin, sugar, and microscopic examinations to be within normal limits. 

The Veteran clearly experienced a significant burn injury in October 1962 while serving in the Air Force. At issue is whether any current kidney disability had causal origins as a consequence of this burn injury, is related to a low back injury caused by that in-service injury, or has continually been present since separation from service. 

A May 2008 private nephrology opinion included a diagnosis of chronic kidney disease "secondary to hypertension." A follow-up letter from that physician described that chronic kidney disease had been present since February 2006. The observed that "in the absence of further information, it certainly is possible that [the Veteran] had acute renal failure with incomplete recovery of function" following the 1962 fall. The physician stated that it was at least as likely as not that the current disability "could" be related to the electrocution experienced on active duty. 

This rather equivocal opinion is supportive of the Veteran's assertions; however, acting alone, it merely raises the possibility of a nexus between kidney disease and the burn (i.e. the suggestion that the disease "could be related" to service, as opposed to "is related," posits a possibility of a link and not a medical conclusion). See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.).

The Veteran was first examined by VA in February 2011, and chronic renal disease/failure was assessed and the history of the in-service burn was described. The VA family physician stated that "there is no known" association between burns and chronic renal failure, and that the Veteran's kidney failure was "more likely" associated with "hypertension and glomerulonephritis" than the 1962 injury. No rationale was posited to support this opinion and the private opinion of 2008 was not directly addressed. 

In April 2012, the Veteran submitted an article from an online medical source (Medicinenet.com) which noted that rhabdomyolysis is a causal factor in the onset of kidney failure. This article reported a "significant muscle breakdown of the body" with "damaged muscle fibers" clogging the "filtering systems of the kidneys." Burns were specifically described as being responsible for this type of disease presentation. Of note, this literature was not specific to the Veteran's condition and did not establish that the Veteran actually experienced rhabdomyolysis. Rather, the idea that a burn injury could, through this disease presentation, present issues with kidney function was suggested. 

In noting the positive medical literature and the inadequacies in the 2011 VA opinion, the Board remanded the claim in April 2014 for a comprehensive VA medical opinion. A June 2014 nephrology examiner stated that there was no evidence of rhabdomyolysis or hypovolemia in 1962 or at the separation examination in 1965, with the diagnosis of chronic kidney disease not issued until 40 years after service separation. This examiner noted a "normal IVP in 1962," and stated that the private examiner in 2008 had linked the chronic kidney disease to hypertension. Essentially, the review of the service treatment records and this "alternative" explanation for kidney disease formed the basis of the conclusion that there was not a likely relationship between service and the current renal disease. 
Because of the lack of a basis in the opinion, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) for an opinion as to etiology. 

A staff nephrologist from the VA Medical Center (VAMC) in Jackson, Mississippi reviewed the Veteran's claim. Based on "30 years of nephrology practice and review of current medical literature," the examiner offered an opinion with respect to the likely etiology of the Veteran's kidney disease in August 2016. 

The VHA nephrologist stated that current renal disease did not have causal origins with the Veteran's fall and electrocution of October 1962. It was explained that "there is no evidence that the appellant suffered any renal damage either acutely or permanently that can be attributed to the electrocution and fall sustained in October 1962." Expressly, it was noted that the "BUN at the time of hospitalization was 7% and urinalysis at discharge was normal." The November 1962 intravenous pyelogram was also described as normal. The nephrologist stated that "renal disease following electrocution/burns/falls is very uncommon and less than 2% of burn injuries develop acute renal damage." 

The examiner noted that renal involvement with burns was described to occur only in "severe" cases where "greater than 25% of the body was involved." Further, even when renal involvement with burns occurs, it is "acute renal failure" and presents within five days of hospitalization. The nephrologist stated that "most individuals suffering acute renal injury from burns do not survive." Chronic and progressive renal injury can occur after a single episode of acute injury; however, the extent that this is possible depends on "the severity of the initial injury." If, however, there is no renal damage at the time of the traumatic event, "there is no evidence" that chronic renal disease can result from the acute injury. As the examiner concluded that there was no acute injury to the kidneys based on disease presentation in service, it was noted that "the renal disease the appellant now has is unrelated to the injury of 1962." 

The VHA nephrologist stated that the speculative private nephrology opinion of 2008 was based on incomplete information (it was expressly noted that the equivocal conclusion by that doctor was due to "the absence of further information"), and noted that in-service complaints of flank pain and frequent urination were "nonspecific symptoms" that "do not necessarily connote renal disease or renal damage" and are not "necessarily harbingers of progressive renal disease." It was noted that "kidney disease rarely causes flank pain unless the disease is renal stone, polycystic kidney disease, or hematuria/loin pain syndrome," all of which were conditions the Veteran did not have. 

Further, "frequent urination" was described to "have multiple potential causes," and if it was to be associated with progressive kidney damage, it was described to not be of the "transient" nature as experienced by the Veteran. The Veteran had normal urinalysis at separation, in 1968 after separation, and in 2014. The 2008 nephrology opinion determined that flank pain was not of renal origin, and the VHA nephrologist described a normal in-service IVP and renal arteriogram of 2007 as demonstrating that the pain in the sides was not, and has never been, attributable to kidney disease (and, in so doing, also articulated that any continual presence of these symptoms, from service to the present, was not associated with renal malfunction or chronic kidney disease). 

Additionally, the examiner noted that a 2007 arteriogram did not display "small or scarred kidneys" which are "the hallmark of the majority of progressive chronic renal diseases" save for a few types not experienced by the Veteran. It was expressed that "if the appellant had progressive chronic kidney disease or damage dating back to 1962, the kidneys should have been small and likely scarred on the films in 2007." That such presentation did not occur made "a 50-year history of progressive renal damage highly unlikely." 

The examiner was asked to opine as to if the Veteran's service-connected back disorder, either alone or with other factors, caused or aggravated current kidney disease. In response, it was stated that "there is no evidence that back trauma in the absence of a direct bruise or kidney fracture leads to persistent or chronically progressive renal disease." The Veteran's "normal urinalysis at discharge from the hospital, normal IVP in 1962, and normal renal arteriogram in 2007 exclude any evidence of renal trauma sufficiently severe enough to cause progressive renal damage." 

The nephrologist went on to note that "renal dysfunction and progressive renal disease can occur in patients with pain syndromes who take frequent nonsteroidal anti-inflammatory drugs (NSAIDS) including aspirin to manage the pain." While this is true, he noted, damage from such NSAIDs was described to manifest via hematuria and frequent protein in the urine, neither of which are present in the Veteran. Thus, in considering the impact of back pain, acting alone and with other factors (to include the treatment utilized for the back pain), the nephrologist explained that trauma to the back would not contribute to kidney disease unless there was direct kidney involvement (which the evidence didn't show), and also, that treatment utilized for back pain did not present the kidney disability picture necessary to conclude that renal manifestations were resultant or aggravated by back trauma residuals. 

The 2016 VHA nephrology opinion is highly detailed and expertly explains the medical principles involved in the development of chronic renal disease. The examiner discussed the positive 2008 opinion and the submitted internet literature which was potentially supportive of the Veteran's claim, and in so doing, noted that the Veteran did not have the type of burn injury necessary to lead to renal involvement (which would have had to been much more severe and likely fatal to support a nexus). Also, it was noted that the 2008 opinion was based on incomplete information as to the presentation of the Veteran's kidney disease. Further, the symptoms noted in service and post-service were found not to be consistent with burns (there was no rhabdomyolysis), with a trauma to the kidneys or back (there was no scarring or reduction in size of the kidneys or evidence of a direct bruise), or to a current back injury to include treatment (again, no evidence of kidney bruise or of hematuria or protein in the urine as a consequence of NSAIDs). Frequent urination and flank pain, the symptoms reported competently by the Veteran as having some degree of continual presence, were described as attributable to other factors unrelated to the in-service injury or service-connected back disability. 

In addition, the 2011 and 2014 VA opinions, with the 2016 VHA nephrology opinion, offer nonservice-connected hypertension as the source of chronic renal disease. Also, the 2008 private medical opinion, when buttressed by the more recent and thorough VA opinions and the full understanding of the in-service burn/fall history, also attributes chronic kidney disease to hypertension. 

The evidence supportive of the Veteran's position is equivocal and not based on a full understanding of the circumstances of service or of the disease presentation in the years subsequent to service. The literature cited by the Veteran as supporting, broadly and in a manner unspecific to the Veteran's condition, a link between renal disease and burns, has been specifically dismissed by an expert in nephrology familiar with the Veteran's exact condition. Further, the Veteran's lay assertions of flank pain and urinary frequency were expressly discussed, and the VHA nephrologist associated these nonspecific symptoms with musculoskeletal pain and non-kidney origins (the Veteran's chronic kidney disease was not of the type to produce frequent urination or flank pain). 

The Veteran, as a layperson, is competent to report on that which comes to him through his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In that respect, his testimony as to flank pain and frequent urination is not disputed and is deemed to be credible. He is not, however, competent to relate these symptoms, regardless of continual presence, to another pathology (service-connected back issues) or to a distant incident in service where he experienced a burn and traumatic fall. Such an opinion is "complex" in nature and requires expert medical knowledge which the Veteran has not been shown to possess. Id. Thus, his assertions as to the nature of urinary symptoms cannot be given much probative weight. 

Accordingly, the Board concludes that the evidence of record does not support a finding that current chronic kidney disease had causal origins in service or is associated, either causally or by aggravation, with service-connected low back pathology (to include treatment for same). Further, there is no indication of continual symptoms of current kidney disease or of a manifestation of the current disease within the first post-service year. Rather, the probative evidence of record shows that the current kidney disease began in 2006 as a consequence of nonservice-connected hypertension. As such, the claim for service connection must be denied. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for chronic renal disease, to include as secondary to a service-connected back disability, is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


